Title: To John Adams from Matthew Ridley, 21 October 1782
From: Ridley, Matthew
To: Adams, John



Paris October the 21st: 1782
Sir

I was honored with your favors covering Letters for Mr Jay which I delivered. My Papers are packd up as I am moving from my present Hotel. This is the Reason I cannot mark the dates: but the last was the 8h. Currt: I have delayed writing in Answer, being continually buoyed up with Hopes of seeing you here: and this is the Reason Mr Jay has not wrote. He desires me however to remember him to you and flatters himself it will not be long before you meet as he finds the Affair of the Treaty is settled.
Your first Letter made no small impression on me. I have no doubt Reasons will be given why the Commo. was given away—When I say Reasons I mean that I think you will find Mr. J not to blame about it. In my own mind I am satisfied the persons you mention would have been preferable. I hope however this Affair will make no impression upon you. You may rely our Friend J. means well: And I am satisfied he has a very great esteem and respect for you: and which I think no difference in political Opinions or adoption of measures (which are only matters of opinion) will in the least Affect.
I find by Letters from England Mr L. will not be able to leave there before the Spring on account of his precarious state of health.
It is very strange that V. has never yet communicated what R’s business was in England. It is that kind of Reserve which begets distrust often and which at all times prevents a liberal communication: All Things do not go right here and I should not be surprized was there to be a change almost similar to the one in England. Quarrels are gotten to a pretty great height—Fleury has attacked the Minister of Marine on account of his Expences—V. rather sides with the Comptroller, The Queen with the Marine and so between them there will be a Struggle untill either one or the other goes and maybe the whole. Should such an event take place some talk of Choiseul and Neckar. The Oeconomy of the latter and the profu­ sion of the former may however prevent such an Union. The Effects I see in all this business is that most probably that of Peace may be retarded by it. Spain hankers as much after Gibraltar and Jamaica as ever the Levites of old did after the Flesh pots of Egypt. She has Influence here and it is well if they do not overshoot the Mark. I cannot but view with contempt these petty Struggles about a Barren Rock and an Island (neither of which will probably be given up by the present Occupiers) when I see America, an extent of Country immense, with 1500 miles sea Coast liberated, nay torn from the Body of a vast and powerfull Empire by a number of People not forming one fifteenth part scarcely of the Subjects of France and Spain. Liberty and such a Country were prizes worth contending for. See the blessed Effects of Unanimity! In seven Years has this mighty Object been accomplished! When I think on this business I am struck with astonishment and feel my Imagination Carried, I know not whither. Excuse this digression and believe me with respect Sir Your most Obedient servant

Matt: Ridley

 
If the war Should continue the silver Boxes may be wanting. I think the one you propose them for is the best that could be thought of. I am glad to find your Loan gathers as it Rowls. That Money will be much wanting. There is a talk of opening a Loan here for Eighty Millions. You may be assured I am right about the amount of our debt here. I do not hear if they propose letting us have any more. If the war continues we shall want some.
There are Letters as late as the 10. of Septemr from Boston. The French fleet which was arrived wanted much repairs. Pigot they say was arrived at new York and it appears by the some of the Papers that orders had actually been given for the evacuation of Charles Town. The Inhabitants had proposed to ask time from General Green (which I suppose would not be granted). Leslie had informed such as chose to quit the Town that there were Vessells prepared to carry them to Augustin, of all places in the World.
Mr J. bids me tell you the Letter Mr B. left for you is still in his possession, as he expected to see You and such particular directions are given with it he has not cared to trust it by any opportunity hitherto offered.

Thus ends my Second Letter.
MR

